Citation Nr: 1825036	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the right hand joints.

2.  Entitlement to service connection for degenerative arthritis of the left hand joints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran, who is the appellant,  served on active duty from February 1980 to March 1983.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2012 rating decision in which the RO denied service connection for degenerative arthritis of the right and left hand joints.  In December 2012, the Veteran filed a notice of disagreement (NOD) wherein he stated specifically that he was disagreeing with the RO's November 2012 decision regarding his right hand.  The Veteran also submitted a copy of the November 2012 rating decision, as well as an October 2012 x-ray report showing degenerative changes of both hands.  The Veteran further requested that the RO reverse its decision regarding the Veteran's hand condition.  The record then indicates that a statement of the case (SOC) was issued in April 2014 (however, a  copy of this SOC is not, record.)  The Veteran then filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2014.

In a March 2016 rating decision, a decision review officer (DRO) granted service connection for residuals of a chip fracture of the 5th interphalangeal joint of the right hand and assigned a noncompensable rating, effective March 9, 2012.  An SOC was issued that same month denying entitlement to service connection for degenerative arthritis of the right hand joints.  The Veteran filed another VA Form 9 in April 2016.  In that Form 9, the Veteran checked the box indicating his desire for a Board hearing before Veterans Law Judge (VLJ).  That same month, the AOJ certified for appeal to the Board the issue of entitlement to service connection for degenerative arthritis of the right hand joints.

Then, in May 2016, the RO issued another SOC addressing the issues of service connection for degenerative arthritis, right hand joints, and service connection for degenerative arthritis, left hand joints.  [Curiously, although the SOC is dated in May 2016, the accompanying notification letter is dated April 22, 2014.]

In an August 2017 action, the Board remanded the issue of entitlement to service connection for degenerative arthritis of the right hand joints for the Veteran to be scheduled for a Board videoconference hearing before a VLJ.

In December 2017, the Veteran provided testimony during a Board videoconference hearing before the undersigned VLJ.  A transcript of that hearing is on file. The Board notes that the VLJ took testimony on the issues in appellate status (as listed on the title page), to include on a claim for service connection claim for degenerative arthritis of the left hand joints.

Having reviewed the record, the Board notes that it appears that the claim for service connection for degenerative arthritis of the left hand joints would properly be in appellate status, but for an administrative problem with the claim.  In this regard, in the November 2012 rating decision, the RO denied service connection for degenerative arthritis of both hands.  In December 2012, the Veteran filed an NOD.  There is no SOC on file; although reference to an SOC issued in April 2014, is shown in the electronic file, no such SOC is of record.  The Board points out that in its March 2016 SOC, the RO advised the Veteran that efforts to obtain a copy of the April 2014 SOC had been unsuccessful, noting that if that document was located at a later date it would reconsider its decision.  Then, an SOC was issued in May 2016, which SOC addressed both the Veteran's right and left hand claims.  As noted, the notification letter is dated in April 2014.  As there is no indication as to why this subsequent SOC was issued, the Board can only assume that a copy of the April 2014 SOC was located and the May 2016 SOC was a reconsideration of the previous decision.  The Board will thus further assume that the original April 2014 SOC encompassed the Veteran's claims for service connection for degenerative arthritis of both hands, as both issues were included in the SOC dated in May 2016.  Accordingly, because the Veteran, in his June 2016 VA Form 9, indicated his desire to appeal all issue addressed in the SOC, although not certified for appeal, the Board finds it proper to now assume jurisdiction over the appeal as to the issue of service connection for degenerative arthritis of the left hand joints, as well.

In March 2017, the Deputy Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C. § 7017(a)(2)(C) (2012) and 38 C.F.R. § 20.900 (c) (2017).

While the Veteran previously had a paper claims file, this appeal is now being processed primarily utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  There are additional documents stored electronically in a Virtual VA (Legacy Content Manager) file.  All such records have been reviewed.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further remand of these matters is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

In the instant case, the Veteran was afforded a VA examination in October 2012 in connection with his claims for service connection for degenerative arthritis of the right and left hand joints.  The report of that examination shows that the Veteran was then diagnosed as having degenerative arthritis of the hand joints, bilaterally.  Regarding his medical history, the Veteran reported having deformity of the thumbs for several years, with decreased grip strength, and intermittent numbness of the right hand and forearm.  He further reported a fracture of the right fifth finger.  Upon review of the claims file, the VA examiner noted that while in service, the Veteran fell on his wrist while playing basketball.  X-rays taken at that time did not show any fracture, but an incidental finding of old chip fracture of the 5th interphalangeal joint of the right hand was noted.  The Veteran was treated with a splint for seven days.  The examiner also noted that the Veteran had sustained a wrist injury to the left wrist prior to service.  Regarding the etiology of the Veteran's diagnosed bilateral hand degenerative arthritis, the examiner opined that it was less likely than not that the arthritis was incurred in or otherwise attributable to service.  As rationale for that opinion, the examiner stated that the degenerative changes are bilateral, which would not be expected to be caused by injury on one side that did not result in a fracture.

Notably, during his December 2017 hearing, the Veteran reported that during service, while playing basketball as part of his required physical training (PT), he fell, jamming his right hand, but also landing on his left.  He reported receiving treatment that day and stated that he has experienced pain in both hands since that time.  He further reported that he did not seek follow-up treatment while in service because he had other medical and personal problems to deal with and he was afraid to seek further treatment related to his hands.

Here, although the VA examiner provided the requested opinion, the Board finds the stated rationale to be lacking in detail.  Indeed, it is unclear whether, and to what extent, the examiner considered the Veteran's lay assertions regarding his in-service injury, to include having sustained injury to both hands while playing basketball.  The examiner's opinion also does not account for the Veteran's lay statements regarding the onset on continuity of hand symptomatology.  Indeed, the Veteran has credibly testified that he began experiencing hand problems in service, which statements must be considered in formulating any opinion as to the etiology of the Veteran's current bilateral hand disability.  In this regard, the Board notes that for an award of service connection to be made, it need not be shown that the in-service injury was the definitive cause of the current disability; but, rather, that it is at least as likely as not that an in-service injury or event caused or contributed to the current disability.  

Overall, without specific discussion of the Veteran's lay statements regarding onset and continuity of symptoms, and why the in-service injury would not contribute to the development of degenerative arthritis, the Board cannot rely on the clinician's conclusory statement that the Veteran's current degenerative arthritis is less likely than not due to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

Accordingly, the Board finds that the claims on appeal  must be remanded for the AOJ to provide the Veteran with a new VA examination to fully assess the nature of his current degenerative arthritis of the left and right hand joints and to obtain an opinion regarding the likelihood that the Veteran's in-service injury as described caused or contributed to any current disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA provides an examination or otherwise obtains a medical opinion in connection with a claim, one must be provided or obtained that is adequate for the determination being made). 

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of his service connection claims.  See 38 C.F.R. § 3.655  (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file includes records of the Veteran's treatment though the Central Alabama Veterans Health Care System dated through May 2015.  There may be additional VA treatment records that have not yet been obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b) (2012).  But see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:
1.  Obtain from the Central Alabama Veterans Health Care System (and any associated facility(ies)) all outstanding, pertinent records of cervical spine evaluation and/or treatment of the Veteran since May 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information concerning and, if necessary, authorization to obtain, any additional evidence pertinent the claim on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA hand examination by an appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) (Legacy Content Manager), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results furnished to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The Veteran has current diagnoses of degenerative arthritis of the right and left hand joints.  With respect to each diagnosed disability, the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the  disability had its onset during service, or is otherwise etiologically related to, service, to particularly include the Veteran's fall on both hands while playing basketball during service.

In rendering the requested opinion, the physician must consider and discussion all medical evidence and lay assertions-to  specifically include the Veteran's assertion that he injured both hands when he fell in service and that he has continued to experience pain in both hands since that time.  The examiner should explain why the injury as described by the Veteran would or would not contribute to the development of degenerative arthritis in either hand.

Complete, clearly-stated  rationale for the opinion expressed-to include specific discussion of the Veteran's lay assertions-must be provided.  

In this regard, the examiner is reminded that there only need be a 50-50 likelihood that the in-service event caused or contributed to the development of the current disability, and that it is not necessary that the in-service injury or event be the sole cause of the current disability.  

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
	
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate both claims on appeal-specifically, claims of entitlement to service connection for degenerative arthritis of both the right and the left hand joints-in light of all pertinent evidence (to include all that added to the VBMS and Virtual VA/Legacy Content Manager file(s) since the last adjudication) and legal authority.

6.  If any the benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.  
Unless one of the claims is granted, the supplemental SOC must address the Veteran's entitlement to service connection for degenerative arthritis of both the right and the left hand joints.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of  the appeal.  38 C.F.R. § 20.1100(b) (2017).

